DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation in part continuation-in-part of application No. 16/856,900, filed on Apr. 23, 2020, which is a continuation-in-part of application No. 16/156,809, filed on Oct. 10, 2018, said application No. 16/856,900 is a continuation-in part
of application No. 15/982,671, filed on May 17, 2018, which is a continuation-in-part of application No. 15/583,344, filed on May 1, 2017, now Pat. No. 10,308,847, which is a continuation-in-part of application No. 15/043,075, filed on Feb. 12, 2016, now Pat. No. 9,822,288, said application No. 15/982,671 is a continuation-in-part of application No. 15/403,522, filed on Jan. 11 , 2017, now abandoned, said application No. 16/856,900 is a continuation-in-part of application No. 16/226,000, filed on Dec. 19, 2018, which is a continuation-in-part of application No. 15/243,245, filed on Aug. 22, 2016, now Pat. No.
10,161 ,140, which is a continuation-in-part of application No. 14/520,712, filed on Oct. 22, 2014, now abandoned, which is a continuation-in-part of application No. 15/043,075, filed on Feb. 12, 2016, now Pat. No. 9,822,288, which is a continuation-in-part of application No. 14/376,112, filed on Jul. 31, 2014, now abandoned, filed as application No. PCT/US13/
24314 on Feb. 1, 2013, which is a continuation-in part of application No. 13/365,850, filed on Feb. 3, 2012, now Pat. No. 9,068,103.
Acknowledgment is made of provisional application No. 62/837,488, filed on Apr. 23, 2019, provisional application No. 62/856,359, filed on Jun. 3, 2019, provisional application No. 62/570,843, filed on Oct. 11, 2017, provisional application No. 62/278,091 , filed on Jan. 13, 2016, provisional application No. 61/439,271, filed on Feb. 3, 2011.
Claims 1-16 are pending. 


Priority

Acknowledgment is made of Applicant’s claim for continuation in part. Claims 1-16 of the present invention are not fully supported in the related US Applications. Hence, the filing date of 10/1/2020 is used for searching and priority date purposes. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 17-18 of copending Application No. 15/982,671 (reference application), or Claims 1-16 provisionally rejected over claims 1-11, 17-18 of copending Application No. 15/982,671 (reference application) in view of Roesler et al. (US 2005/0137324). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Dickens claims 1-11, 17-18 alone or in view of Roesler arrive at the present claims in an obviousness type manner for the same reasons set forth in the rejection under 35 USC 102/103. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in part “…b) a first catalyst; c) a second catalyst…” However, the specification does not define a second catalyst such that one skilled in the art would understand the difference between the first and second catalyst. The Examiner cannot find any information regarding a second catalyst in the specification beyond the mere mention of a “second catalyst”. 
	Claims 2-16 are subsumed by this rejection because of their dependence. 
	Claim 4 recites in part …about 0-60 wt% of the silane end-capped polymer component… However, claim 1 recites the composition comprises a silane end-capped polymer component. Hence, it would be unclear how the composition can comprise 0 wt% of a silane end-capped polymer component, and also “comprise a silane end-capped polymer component” as required by claim 1. 
	Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickens (US 2018/0265759).
Regarding claim 1: Dickens discloses a polymeric matrix adhesive composition comprising a cured product of: 
a) a silane end capped urethane comprising a silane and a urethane component, wherein the urethane component comprises a urethane. The urethane component comprises a slow cure urethane prepolymer, a flexible binder urethane prepolymer, or both. 
b) a first catalyst ([0092])

c) the catalyst at [0092] is also equivalent to a second catalyst. Specifically, the present specification does not define a second catalyst distinct from the first. Rather, it appears the second catalyst is merely added at a later stage. Hence, the catalyst disclosed at [0092] is equivalent to a second catalyst. 
d) a reinforcing extender ([0015]); and
e) one or more thixotropic agents ([0015])
f) an anti-skinning agent of methylethylketoximino (MEKO) silane (abstract).
While the second catalyst added to the composition immediately before coating a substrate is not mentioned, the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the cured product of Dickens not distinct from a cured product of the adhesive composition of the present claim 1. 
The polymeric matrix adhesive is waterproof, hydrolytically stable, and pH-resistant (abstract). 
Regarding claim 5: The reinforcing extender is hydrophobically modified. ([0084] Dickens)
Regarding claim 6: The thixotropic agents are hydrophobically modified. ([0084] Dickens)
Regarding claim 7: The first silane is an amino functional alkoxysilane polymer having terminal silanol groups. 
Regarding claim 8: methylethylketoximino (MEKO) silane is disclosed at [0075] Dickens.
Regarding claim 9: The MEKO silane imparts pressure sensitivity ([0074] Dickens)
Regarding claim 10: The MEKO silane may comprise a methyl tris(MEKO)silane, a phenyl tris(MEKO)silane, a vinyl tris (MEKO)silane, a tetrakis(MEKO)silane, a dimethyl bis
(MEKO)silane, or a combination thereof. ([0075] Dickens). 
	Regarding claim 11: A polyol component of at least about 4,000 g/mol is disclosed ([0071] Dickens). 
	Regarding claim 12: The composition further comprises 5-15 wt% of an aliphatic quencher ([0071] Dickens). 
	Regarding claim 13: The composition comprises 2-10 wt% of a tackifier ([0071] Dickens).
	Regarding claim 14: The urethane has an average NCO content of NCO content of 7-23%. ([0069] Dickens). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dickens (US 2018/0265759) in view of Roesler et al. (US 2005/0137324). 
Regarding claim 1: Dickens discloses a polymeric matrix adhesive composition comprising a cured product of: 
a) a silane end capped urethane comprising a silane and a urethane component, wherein the urethane component comprises a urethane. The urethane component comprises a slow cure urethane prepolymer, a flexible binder urethane prepolymer, or both. 
b) a first catalyst ([0092])

d) a reinforcing extender ([0015]); and
e) one or more thixotropic agents ([0015])
f) an anti-skinning agent of methylethylketoximino (MEKO) silane (abstract)
The polymeric matrix adhesive is waterproof, hydrolytically stable, and pH-resistant (abstract). 
A second catalyst is not mentioned. 
Roesler is directed to a polymeric matrix adhesive composition, said composition comprising a silane end capped polymer component comprising a first silane and a urethane component ([0115] Roesler). The composition comprises a catalyst as a second component in the two-component adhesive [0075]-[0076] Roesler). One skilled in the art would have been motivated to have included a second catalyst fin Dickens to produce a two component adhesive that cures faster than a one component formulation ([0130] Roesler). 
Regarding claim 3: The silane end capped urethane comprising a silane and a urethane component, wherein the functionality of 2.5 to 2.55 and a NCO content of 15-23% or a Fn of about 2 and NCO content of 2-10% ([0111] Dickens)
Regarding claim 4: The composition comprises 15-85 wt% of the silane end capped polymer component, 0.05-5 wt% of the first catalyst , about 10-20 wt% of the reinforcing extender, 1-5 of thixotropic agent (Table 12 Dickens), and MEKO silane anti-skinning agent. Further, claim 4 does not recite any basis for the amounts, e.g. based on the total weight of the composition, or based on 100 parts of the silane end capped polymer component, etc. Hence, any amount can be considered within the scope of claim 4 given the broadest reasonable interpretation. 
Regarding claim 5: The reinforcing extender is hydrophobically modified. ([0084] Dickens)
Regarding claim 6: The thixotropic agents are hydrophobically modified. ([0084] Dickens)
Regarding claim 7: The first silane is an amino functional alkoxysilane polymer having terminal silanol groups. 
Regarding claim 8: methylethylketoximino (MEKO) silane is disclosed at [0075] Dickens.
Regarding claim 9: The MEKO silane imparts pressure sensitivity ([0074] Dickens)
Regarding claim 10: The MEKO silane may comprise a methyl tris(MEKO)silane, a phenyl tris(MEKO)silane, a vinyl tris (MEKO)silane, a tetrakis(MEKO)silane, a dimethyl bis
(MEKO)silane, or a combination thereof. ([0075] Dickens). 
	Regarding claim 11: A polyol component of at least about 4,000 g/mol is disclosed ([0071] Dickens). 
	Regarding claim 12: The composition further comprises 5-15 wt% of an aliphatic quencher ([0071] Dickens). 
	Regarding claim 13: The composition comprises 2-10 wt% of a tackifier ([0071] Dickens).
	Regarding claim 14: The urethane has an average NCO content of NCO content of 7-23%. ([0069] Dickens). 
Regarding claim 15: Dickens discloses a polymeric matrix adhesive composition comprising a cured product of: 
i) a silane end capped urethane comprising a silane and a urethane component, wherein the urethane component comprises a urethane. The urethane component comprises a slow cure urethane prepolymer, a flexible binder urethane prepolymer, or both. 
ii) a first catalyst ([0092])

iii) a reinforcing extender ([0015]), one of more thixotropic agents [0015], and
iv) an anti-skinning agent of methylethylketoximino (MEKO) silane (abstract)
The polymeric matrix adhesive is waterproof, hydrolytically stable, and pH-resistant (abstract). 
A second catalyst is not mentioned. 
Roesler is directed to a polymeric matrix adhesive composition, said composition comprising a silane end capped polymer component comprising a first silane and a urethane component ([0115] Roesler). The composition comprises a catalyst as a second component in the two-component adhesive [0075]-[0076] Roesler) (equivalent to a second catalyst kept separate from the deactivated adhesive composition until a substrate is ready to be coated with an adhesive). One skilled in the art would have been motivated to have included a second catalyst fin Dickens to produce a two component adhesive that cures faster than a one component formulation ([0130] Roesler). 
	Regarding claim 16: Dickens is directed to a method of coating a substrate with an adhesive, said method comprising:
	a) providing a deactivated adhesive composition for coating a substrate, the composition comprising:
i. 	a first composition comprising a silane end capped urethane comprising a silane and a urethane component, wherein the urethane component comprises a urethane. The urethane component comprises a slow cure urethane prepolymer, a flexible binder urethane prepolymer, or both, a first catalyst ([0092]) a reinforcing extender ([0015]) one of more thixotropic agents [0015], and an anti-skinning agent of methylethylketoximino (MEKO) silane (abstract); and
ii.	A second catalyst is not mentioned. 
Roesler is directed to a polymeric matrix adhesive composition, said composition comprising a silane end capped polymer component comprising a first silane and a urethane component ([0115] Roesler). The composition comprises a catalyst as a second component in the two-component adhesive [0075]-[0076] Roesler) (equivalent to a second catalyst kept separate from the deactivated adhesive composition until a substrate is ready to be coated with an adhesive). One skilled in the art would have been motivated to have included a second catalyst fin Dickens to produce a two component adhesive that cures faster than a one component formulation ([0130] Roesler). 
b) adding the second catalyst to the first composition to form an adhesive composition prior to coating the substrate 9[0025] Roesler); and
c) coating the substrate with the composition. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dickens alone, or Dickens in view of Roesler as applied to claim 1 above, and further in view of Dickens ‘030 (US 2020/0248030).
Regarding claim 2: The composition comprises a quenching agent, tackifier ([0021] Dickens), moisture scavengers ([0058] Dickens), and pigment ([0081] Dickens), although a magnetic agent is not mentioned. 
Dickens ‘030 is directed to a magnetic waterproof coating composition comprising a magnetic agent. One skilled in the art would have been motivated to have included a magnetic agent in the composition of Dickens to produce a magnetic waterproof urethane based coating ([0017] Dickens 030). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a magnetic agent. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764